Citation Nr: 1225224	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-08 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to April 1, 2008, for the resumption of VA compensation benefits due to release from incarceration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1976 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the RO that, in pertinent part, assigned an effective date prior to April 1, 2008, for the resumption of VA compensation benefits due to release from incarceration.  The Veteran timely appealed for an earlier effective date.

In November 2009, the Veteran testified during a hearing before RO personnel.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, (1) the Veteran should be provided with notice of the information and evidence necessary to substantiate his earlier effective date claim; (2) the RO or AMC should ensure that the specialized contested claims procedures have been followed in this case; and (3) the RO or AMC should then readjudicate the Veteran's claim of entitlement to an effective date prior to April 1, 2008, for the resumption of VA compensation benefits due to release from incarceration, with consideration given to all applicable elements of 38 C.F.R. § 3.665.   

In this case, the Veteran contends that he is entitled to an effective date of June 1, 2007, for the resumption of VA compensation benefits due to release from incarceration.  Specifically, he asserts that he was released from incarceration on June [redacted], 2007; and that he notified VA of his release in writing on June 19, 2007, and requested reinstatement of his compensation benefits.  In support of this contention, the Veteran has submitted a Certificate of Discharge/Sentence Termination by the Michigan Department of Corrections.  

At the outset, the Board notes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) impose specific notice requirements on VA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Specifically, VA must provide the Veteran with notice of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accord with 38 C.F.R. § 3.159(b)(1) (2011) and Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); and (4) provide notice of the information or evidence needed to establish an effective date for the claim on appeal, as outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, however, the Board finds that, to date, the Veteran has not been provided with proper notice under the VCAA regarding his claim of entitlement to an effective date prior to April 1, 2008, for the resumption of VA compensation benefits due to release from incarceration.  Significantly, the RO failed to provide the Veteran with notice of the information and evidence not of record that (1) was necessary to substantiate the claim, (2) that VA would seek to provide, and (3) that he was expected to provide.  Moreover, the RO failed to provide the Veteran with notice of the information or evidence needed to establish an effective date for his claim.

In this regard, the Board highlights that compensation claims involving incarcerated Veterans are governed by special effective date regulations.  See 38 C.F.R. § 3.665 (2011).  Specifically, pursuant to 38 C.F.R. § 3.665(i)(1), the resumption of benefits upon release from incarceration where (1) there was no apportionment at the time of release from incarceration, or (2) the released person is reunited with all dependents for whom an apportionment was granted, the released person's award shall be resumed the date of release from incarceration if VA receives notice of release within one year following release.  Otherwise, the award shall be resumed the date of receipt of notice of release.  Id.  Additionally, pursuant to 38 C.F.R. § 3.665(i)(2), the resumption of benefits upon release from incarceration where an apportionment was granted during incarceration and the released person is not reunited with all dependents for whom an apportionment was granted, the released person's award shall be resumed as stated in 38 C.F.R. § 3.665(i)(1), except that when the released person's award is resumed, it shall not include any additional amount payable by reason of dependent(s) not reunited with the released person, and the award to the dependent(s) will then be reduced to the additional amount payable for the dependent(s).   

In this regard, the Board highlights that, to date, the RO or AMC has not provided the Veteran with notice that, pursuant to 38 C.F.R. § 3.665(i), if there was an apportionment award during incarceration, it shall be discontinued "date of last payment to the apportionee upon receipt of notice of release of the incarcerated person."  Payment to the released person shall then be resumed from the date of last payment to the apportionee.  Payment to the released person from date of release to date of last payment to the apportionee shall be made at the rate which is the difference between the released person's full rate and the sum of (i) the rate that was payable to the apportionee and (ii) the rate payable during incarceration.

Accordingly, because the Veteran has not yet been provided with proper notice under the VCAA regarding his earlier effective date claim, on remand, he should be provided with notice of the information and evidence not of record that is necessary to substantiate his claim of entitlement to an effective date prior to April 1, 2008, for the resumption of VA compensation benefits due to release from incarceration, including information regarding the special effective date rules in claims involving incarcerated Veterans as set out in 38 C.F.R. § 3.665.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Additionally, the Board notes that, a review of the record reveals that the Veteran's claim of entitlement to an effective date prior to April 1, 2008, for the resumption of VA compensation benefits due to release from incarceration, is a contested claim.  In this regard, the Board highlights that a "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or where the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2011).  Here, the Veteran's claim for an effective date prior to April 1, 2008, for the resumption of VA compensation benefits due to release from incarceration, is a contested claim because the restoration of payments to the Veteran necessarily entails termination of special apportionment payments to B. D. (i.e., the Veteran's spouse).  As such, as noted by the RO in its March 2009 statement of the case (SOC), granting an effective date prior to April 1, 2008, for the resumption of VA compensation benefits would create an overpayment on his dependent spouse's award.  

Cases involving simultaneously contested claims are subject to special procedural regulations.  See 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.500, 20.501, 20.502, 20.503, and 20.504 (2011).  Specifically, 38 C.F.R. § 19.100 provides that, in a simultaneously contested claim, all interested parties are to be specifically notified of the action taken by the agency of original jurisdiction (AOJ) and of the right and time limit for initiating an appeal, as well as notification of the right to a hearing and representation.  Moreover, simultaneously contested claims have special time limits for filing a notice of disagreement, substantive appeal, and response to any supplemental statements of the case.  See 38 C.F.R. §§ 20.500, 20.501, 20.502, and 20.503.  Further, pursuant to 38 C.F.R. § 19.101, when a notice of disagreement (NOD) has been filed in a simultaneously contested claim, all interested parties are to be furnished a copy of the SOC, which should contain only information that directly affects the payment or potential payment of benefits that are the subject of that contested claim.  Pursuant to 38 C.F.R. § 19.102, when a substantive appeal is filed in a simultaneously contested claim, to the extent that the substantive appeal contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim, a copy of the content of the substantive appeal is to be furnished to the other contesting parties.

Here, the RO failed to fulfill its obligations under the special procedural regulations governing contested claims.  Specifically, while both relevant parties (i.e., the Veteran and B. D.) received a copy of the April 2008 decision, which restored the Veteran's compensation benefits, effective April 1, 2008, it appears that B. D. was not afforded a copy of the March 2009 SOC as required by 38 C.F.R. § 19.101.  Further, the record reflects that B. D. did not receive a copy of the content of the Veteran's March 2009 substantive appeal as required by 38 C.F.R. § 19.102.  In light of the foregoing, the Board concludes that this case must be remanded in order to ensure that the specialized contested claims procedures have been followed.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing him with information regarding how VA establishes the effective date for the resumption of VA compensation benefits due to release from incarceration under 38 C.F.R. § 3.665, as well as notice of the information and evidence not of record (1) that is necessary to establish entitlement to an effective date prior to April 1, 2008, for the resumption of VA compensation benefits due to release from incarceration; (2) that VA will seek to obtain; and (3) that he is expected to provide.

This letter also should notify the Veteran that, pursuant to 38 C.F.R. § 3.665(i), if there was an apportionment award during incarceration, it shall be discontinued "date of last payment to the apportionee upon receipt of notice of release of the incarcerated person."  Payment to the released person shall then be resumed from the date of last payment to the apportionee.  Payment to the released person from date of release to date of last payment to the apportionee shall be made at the rate which is the difference between the released person's full rate and the sum of (i) the rate that was payable to the apportionee and (ii) the rate payable during incarceration.

2.  The RO or AMC also must review the claims file and ensure that all contested claims procedures have been followed.  See 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.500, 20.501, 20.502, 20.503, and 20.504 (2011).  In this regard, the RO or AMC must provide: (1) B. D. with a copy of the March 2009 SOC that contains only the information that directly affects the payment or potential payment of benefits that are the subject of the contested claim (that is, the Veteran's claim of entitlement to an effective date prior to April 1, 2008, for the resumption of VA compensation benefits due to release from incarceration; and (2) B. D. with a copy of the content of the Veteran's March 2009 substantive appeal.  

3.  Once the foregoing development has been completed, readjudicate the Veteran's claim of entitlement to an effective date prior to April 1, 2008, for the resumption of VA compensation benefits due to release from incarceration, with consideration given to all applicable elements of 38 C.F.R. § 3.665, as outlined above.  Provide all parties, to include the Veteran, his representative, and B. D. with any necessary supplemental statements of the case.  Thereafter, allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


